ORDER
Respondent is a member of the Bar of this State. On November 16, 1989, we issued an order that Respondent submit to an impartial examination pursuant to Rule 42-17(b). Respondent has not complied with the order. The Chief Disciplinary Counsel has presented us with a Petition for Instructions as to Respondent’s status as a member of the Bar. Upon investigation, the Disciplinary Counsel represents that Respondent has recently been released from an alcoholism treatment facility. Respondent has failed to file an answer to a Petition for Disciplinary Action, DB No. 555A, and therefore, the allegations contained in said petition are deemed admitted pursuant to Rule 42-6(b).
Therefore, it is the Order of this Court that Respondent, Thomas C. Mullaney, Jr., be and he is hereby suspended from the practice of law until further order of this Court.
Entered as an order of this Court this 22nd Day of March, 1990.
By Order.